I dissent. In the former opinion herein found in 66 N.D. 578, this court held that the published statement complained of was not libelous per se and that in such case plaintiff must allege special damages and a defamatory understanding of the statement. Special damages were also defined and several cases cited quoting the rule that such damages must be alleged with certainty and precision. This is the general rule.
"A petition declaring on a publication which, although not actionable *Page 433 
per se, causes loss to plaintiff in his business or profession must allege the particular contracts, sales, employments, customers, patients or clients as the case may be, lost by reason of the publication." 37 C.J. 38 (362).
With reference to a "defamatory understanding" it was held in such opinion that since the publication was not slanderous per se it cannot be presumed to be understood in a defamatory sense. Such understanding of the reader must be pleaded and proved.
It is alleged in the amended complaint that the readers of the statement had such an understanding, but it is also alleged that the plaintiff does not know the names of such people. If this is the case, and the plaintiff so states in his complaint, he cannot know what understanding any reader had of the rating, and his allegation to the contrary is not sufficient.
A pleading should be liberally construed, but the allegations of such pleading disclose that no cause of action exists as a matter of law, and to hold otherwise is placing the defendant in the same position he would be were the statement libelous per se, i.e., it would be presuming that certain prospective clients had read the statement, understood its defamatory character and by reason thereof refused to send him business, to his pecuniary loss.
The demurrer should be sustained.